--------------------------------------------------------------------------------

EXHIBIT 10.02
 
ALLIANCEBERNSTEIN 2013 DEFERRED CASH COMPENSATION PROGRAM


This AllianceBernstein 2013 Deferred Cash Compensation Program (the “Program”),
under the AllianceBernstein 2013 Incentive Compensation Award Program (the
“ICAP”), has been adopted by the Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of AllianceBernstein Corporation, the general
partner of AllianceBernstein L.P. (“AllianceBernstein”) and AllianceBernstein
Holding L.P. (“Holding”).  Any cash awards granted under this Program shall be
governed solely by this Program document, the ICAP and the terms of any related
award agreement.
 
ARTICLE 1
DEFINITIONS
 
Section 1.01       Definitions.  Whenever used in the Program, each of the
following terms shall have the meaning for that term set forth below:
 
(a)            “Account”: a separate bookkeeping account established for each
Participant for each Award, with such Award, as described in Article 2, credited
to the Account maintained for such Award.
 
(b)            “Award”: any award granted subject to the Program.
 
(c)            “Award Agreement”: an agreement between a Participant and a
Company setting forth the terms of an Award.
 
(d)            “Beneficiary”: one or more Persons, trusts, estates or other
entities, designated in accordance with Section 5.04(a), that are entitled to
receive, in the event of a Participant’s death, any amount or property to which
the Participant would otherwise have been entitled under the Program.
 
(e)            “Beneficiary Designation Form”: the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Company to designate one or more Beneficiaries.
 
(f)             “Board”: the Board of Directors of the general partner of
Holding and AllianceBernstein.
 
(g)            “Cause”: shall have the meaning assigned to it in the Award
Agreement.  To the extent that the term “Cause” is not defined in the Award
Agreement, all references to the term “Cause” herein shall be inapplicable.
 
(h)            “Code”: the Internal Revenue Code of 1986, as amended from time
to time.
 
(i)             “Committee”: the Compensation Committee of the Board or one or
more other committees of the Board designated by the Board to administer the
Program; or if no such committee exists or is designated, the Board.

--------------------------------------------------------------------------------


(j)             “Company”: Holding, AllianceBernstein and any corporation or
other entity of which Holding or AllianceBernstein currently has sufficient
voting power to elect at least a majority of its board of directors or other
governing body, as the case may be, or (ii) otherwise has the power to direct or
cause the direction of its management and policies.
 
(k)            “Disability”: shall have the meaning assigned to it in the Award
Agreement.  To the extent that the term “Disability” is not defined in the Award
Agreement, all references to the term “Disability” herein shall be inapplicable.
 
(l)             “Effective Date”: the date Awards are approved by the Committee.
 
(m)          “Eligible Employee”: an active employee of a Company who the
Committee determines to be eligible for an Award.
 
(n)            “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended.
 
(o)            “Participant”: any Eligible Employee of any Company who has been
designated by the Committee to receive an Award for any calendar year and who
thereafter remains employed by a Company.
 
(p)            “Person”: any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
 
(q)            “Program”: the AllianceBernstein 2013 Deferred Cash Compensation
Program, as amended.
 
(r)             “Termination of Employment”: the Participant is no longer
performing services as an employee of any Company, other than pursuant to a
severance or special termination arrangement, and has had a “separation from
service” within the meaning of Section 409A of the Code.
 
ARTICLE 2
PARTICIPATION
 
Section 2.01       Eligibility.  The Committee, in its sole discretion, will
designate those Eligible Employees who will receive Awards with respect to a
calendar year.  In making such designation, the Committee may consider any
criteria that it deems relevant, which may include an Eligible Employee’s
position with a Company and the manner in which the Eligible Employee is
expected to contribute to the future growth and success of the Company.  The
Committee may vary the amount of Awards to a particular Participant from year to
year and may determine that a Participant who received an Award for a particular
year is not eligible to receive any Award with respect to any subsequent year. 
An Eligible Employee who is a member of the Committee during a particular year
shall be eligible to receive an Award for that year only if the Award is
approved by the majority of the other members of the Committee.
2

--------------------------------------------------------------------------------


Section 2.02      Grant of Awards.  The amount of cash constituting an Award
will be determined by the Committee in its sole and absolute discretion in U.S.
dollars and will be credited to the Participant’s Account as of such Effective
Date.  If the Participant is based outside the United States, such amount will
be converted into the local currency of the Participant as of the Effective Date
for such Award based on the exchange rates on such Effective Date; from and
after such Effective Date, the Award shall be treated for all purposes as a
grant in that currency.  Awards vest in accordance with the terms set forth in
the Award Agreement, and any such vested Award will be subject to the rules on
distributions set forth below in Articles 4 and 5, respectively.  As soon as
reasonably practicable after the end of each calendar year, a statement shall be
provided to each such Participant indicating the current balance in each Account
maintained for the Participant as of the end of the calendar year.
 
Section 2.03      Interest.Interest on Awards will be accrued monthly based on
AllianceBernstein’s monthly weighted average cost of funds.  The return will be
nominal.  The interest earned will be credited to the Participant’s Account
balance annually. 


ARTICLE 3
VESTING AND FORFEITURES
 
Section 3.01      Vesting.  Terms related to vesting of Awards are set forth in
the Award Agreement.
 
Section 3.02       Forfeitures.  Terms related to forfeiture of Awards are set
forth in the Award Agreement.


ARTICLE 4
DISTRIBUTIONS
 
Section 4.01      General.  No Award will be distributed unless such
distribution is permitted under this Article 4.  The distribution of the vested
portion of an Award shall be made in cash in the local currency of the
Participant.  Any portion of an Award that is not vested will not be distributed
hereunder.
 
Section 4.02       Distributions.
 
(a)           Unless otherwise provided in the Award Agreement, a Participant
who has not incurred a Disability or a Termination of Employment will have the
vested portion of his or her Award distributed to him or her within 70 days
after such portion vests under the applicable vesting provisions set forth in
the Award Agreement.
 
(b)           Unless otherwise provided in the Award Agreement, a Participant
who has had a Disability or a Termination of Employment will have the balance of
any vested Award not distributed under Section 4.02(a) distributed to him or her
as follows:
3

--------------------------------------------------------------------------------


(i)               In the event of a Participant’s Disability, a distribution
will be made to the Participant within 70 days following the Participant’s
Disability.
 
(ii)              In the event of a Participant’s Termination of Employment due
to the Participant’s death, a distribution will be made to the Participant’s
Beneficiary within 70 days following the 180th day anniversary of the death.
 
(iii)            In the event of a Participant’s Termination of Employment for
any reason other than Disability or death, distributions due with respect to the
Award, if any, shall be made in the same manner as prescribed in Section 4.02(a)
above.
 
Section 4.03       Documentation.  Each Participant and Beneficiary shall
provide the Committee with any documentation required by the Committee for
purposes of administering the Program.


ARTICLE 5
ADMINISTRATION; MISCELLANEOUS
 
Section 5.01       Administration.  To the extent a Participant is a U.S.
taxpayer or receives U.S. source income, the Program is intended to constitute
an unfunded, non-qualified incentive plan within the meaning of ERISA and shall
be administered by the Committee as such.  The right of any Participant or
Beneficiary to receive distributions under the Program shall be as an unsecured
claim against the general assets of AllianceBernstein.  Notwithstanding the
foregoing, AllianceBernstein, in its sole discretion, may establish a “rabbi
trust” or separate custodial account to pay benefits hereunder.  The Committee
shall have the full power and authority to administer and interpret the Program
and to take any and all actions in connection with the Program, including, but
not limited to, the power and authority to prescribe all applicable procedures,
forms and agreements.  The Committee’s interpretation and construction of the
Program shall be conclusive and binding on all Persons.
 
Section 5.02       Authority to Vary Terms of Awards.  The Committee shall have
the authority to grant Awards other than as described herein, subject to such
terms and conditions as the Committee shall determine in its discretion.
 
Section 5.03       Amendment, Suspension and Termination of the Program.  The
Committee reserves the right at any time, without the consent of any Participant
or Beneficiary and for any reason, to amend, suspend or terminate the Program in
whole or in part in any manner; provided that no such amendment, suspension or
termination shall reduce the balance in any Account prior to such amendment,
suspension or termination or impose additional conditions on the right to
receive such balance, except as required by law.
4

--------------------------------------------------------------------------------


Section 5.04       General Provisions.
 
(a)           To the extent provided by the Committee, each Participant may file
with the Committee a written designation of one or more Persons, including a
trust or the Participant’s estate, as the Beneficiary entitled to receive, in
the event of the Participant’s death, any amount or property to which the
Participant would otherwise have been entitled under the Program.  A Participant
may, from time to time, revoke or change his or her Beneficiary designation by
filing a new designation with the Committee. If (i) no such Beneficiary
designation is in effect at the time of a Participant’s death, (ii) no
designated Beneficiary survives the Participant, or (iii) a designation on file
is not legally effective for any reason, then the Participant’s estate shall be
the Participant’s Beneficiary.
 
(b)           Neither the establishment of the Program nor the grant of any
Award or any action of any Company, the Board or the Committee pursuant to the
Program, shall be held or construed to confer upon any Participant any legal
right to be continued in the employ of any Company.  Each Company expressly
reserves the right to discharge any Participant without liability to the
Participant or any Beneficiary, except as to any rights which may expressly be
conferred upon the Participant under the Program.
 
(c)           An Award hereunder shall not be treated as compensation, whether
upon such Award’s grant, vesting, payment or otherwise, for purposes of
calculating or accruing a benefit under any other employee benefit plan except
as specifically provided by such other employee benefit plan.
 
(d)           Nothing contained in the Program, and no action taken pursuant to
the Program, shall create or be construed to create a fiduciary relationship
between any Company and any other Person.
 
(e)           Neither the establishment of the Program nor the granting of an
Award hereunder shall be held or construed to create any rights to any
compensation, including salary, bonus or commissions, nor the right to any other
Award or the levels thereof under the Program.
 
(f)            No Award or right to receive any payment may be transferred or
assigned, pledged or otherwise encumbered by any Participant or Beneficiary
other than by will, by the applicable laws of descent and distribution or by a
court of competent jurisdiction.  Any other attempted assignment or alienation
of any payment hereunder shall be void and of no force or effect.
 
(g)           If any provision of the Program shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining provisions of the
Program, and the Program shall be construed and enforced as if the illegal or
invalid provision had not been included in the Program.
 
(h)          Any notice to be given by the Committee under the Program to any
party shall be in writing addressed to such party at the last address shown for
the recipient on the records of any Company or subsequently provided in writing
to the Committee.  Any notice to be given by a party to the Committee under the
Program shall be in writing addressed to the Committee at the address of
AllianceBernstein.
5

--------------------------------------------------------------------------------


(i)             Section headings herein are for convenience of reference only
and shall not affect the meaning of any provision of the Program.
 
(j)             To the extent not preempted by ERISA, the Program shall be
governed and construed in accordance with the laws of the State of New York.
 
(k)            There shall be withheld from each payment made pursuant to the
Program any tax or other charge required to be withheld therefrom pursuant to
any federal, state or local law.  A Company by whom a Participant is employed
shall also be entitled to withhold from any compensation payable to a
Participant any tax imposed by Section 3101 of the Code, or any successor
provision, on any amount credited to the Participant; provided, however, that if
for any reason the Company does not so withhold the entire amount of such tax on
a timely basis, the Participant shall be required to reimburse AllianceBernstein
for the amount of the tax not withheld promptly upon AllianceBernstein’s request
therefore.
 
 
6

--------------------------------------------------------------------------------

